In proceedings, inter alia, to (1) validate a petition designating appellant Louis Hernandez as a candidate in the Democratic Party primary election to be held on September 14, 1976 for the public office of Representative to the United States Congress from the 14th Congressional District, and (2) invalidate said appellant’s petition, the appeal, as limited by appellant’s brief, is from so much of a judgment of the Supreme Court, Kings County, dated August 17, 1976, as, in effect, (1) dismissed the proceeding to validate the said petition and (2) granted the application to invalidate it. Judgment affirmed, insofar as appealed from, without costs or disbursements. The finding of Special Term, that the designating petition of appellant was invalid because it did not contain a sufficient number of valid signatures, was proper upon the record on this appeal. Latham, Acting P. J., Cohalan, Margett, Rabin and Shapiro, JJ., concur.